DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


                                                  Allowable Subject Matter
2.	Claims 1-13 are allowed.	
3.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: The voltage value and the energization time period being set such that the rotor does not rotate; at each of the set energization angles, converts peak values of currents flowing through the phases of the stator winding into a first current component having an electrical angle that is equal to a corresponding one of the set energization angles and a second current component that is different in electrical angle by 90 degrees from the first current component; calculates a first corrected current component by correcting the first current component based on the second current component; and estimates the initial magnetic pole position of the rotor based on the first corrected current component obtained at each of the set energization angles including remaining claim limitations. 
	As per independent claims 7 and 10: It is the same reason as claim 1.

                                               Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 9,774,284 to Liu discloses a motor control system.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/            Primary Examiner, Art Unit 2846